BRYAN NADDAFI, ESQ.
Nevada Bar No. 13004
OLYMPIA LAW, P.C.
9480 S. Eastern Avenue, Suite #257
Las Vegas, Nevada 89123
Telephone No. (702) 522-6450
Email: bryan@olympialawpc.com
Attorneys for Plaintiff K.D.
                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


K.D., an individual,                  )
                                      )
                                      )
              Plaintiff,              )         CASE NO.: 17-cv-02825-RFB-NJK
                                      )
vs.                                   )
                                      )         STIPULATION AND ORDER
                                      )
UNITED AIRLINES, INC., a foreign      )         DEADLINE TO RESPOND TO
Corporation; PATRICK ROARK LARABY;)                             FOR SANCTIONS
DOE Individuals I through             )         FILED ON NOVEMBER 29, 2018
X; ROE Corporations and Organizations )
I through X,                          )
                                      )         [First Request]
              Defendants.             )
                                      )
UNITED AIRLINES, INC.,                )
                                      )
              Cross-Claimant,         )
                                      )
PATRICK ROARK LARABY,                 )
                                      )
                                      )
               Cross-Defendant.       )
                                      )
____________________________________)

       Pursuant to LR IA 6-1 and LR 7-



           1. On November 29, 2018, United filed its Motion for Sanctions for Plaintiff's

               Violation of the Court Order of November 16, 2018 (Docket No. 103).



                                            1
          2.                                                           to the above motion is

               due on or before December 13, 2018.

          3. The Parties hereby stipulate to extend the time allowed for Plaintiff to file her

               response to United                 Sanctions for Plaintiff   Violation of the

               Court Order of November 16, 2018 to Monday December 17, 2018. The



          4. The parties hereby stipulate to a one (1) week extension for United to file its

               reply to          Response, above the initial time allowed based on the new

               Response

DATED this 13th day of December 2018                 DATED this 13th day of December 2018

__/s/ Bryan Naddafi___________                       ___/s/ Richard Lazenby______________
Bryan Naddafi, Esq. (SBN:13004)                      Richard Lazenby, Esq. (pro hac vice)
OLYMPIA LAW, P.C.                                    rlazenby@victorranegroup.com
9480 S. Eastern Ave #257                             Michael Cutler, Esq. (pro hac vice)
Las Vegas, NV 89123                                  mcutler@victorranegroup.com
Tel: 702-522-6450                                    VICTOR RANE GROUP
Fax: 702-848-5420                                    9350 Wilshire Blvd., Suite 308
Attorneys for Plaintiff                              Beverly Hills, California 90212
                                                     Attorneys for United Airlines, Inc.

DATED this 13th day of December 2018

__/s/ Eric Freeman________________
ERIC O. FREEMAN (SBN: 6648)
3993 Howard Hughes Parkway, Suite
200 Las Vegas, NV 89169-0961
Phone: 702.430.5907
Facsimile: 702.228.8824
Attorneys for Defendant/Cross-Defendant
PATRICK ROARK LARABY




                                             2
                                            ORDER

       IT IS SO ORDERED:

       The deadline for Plaintiff to file her Response to Motion for Sanctions for Plaintiff's

Violation of the Court Order of November 16, 2018 (Docket No. 103) is hereby extended to

                                                   its reply to the response is hereby
December 17, 2018. The deadline for United to file their

extended one (1) week based
         to December        on the extended deadline for Plaintiff to file her response.
                        24, 2018.



                                             _____________________________________
                                             UNITED STATES MAGISTRATE JUDGE

                                                           December 13, 2018
                                                    DATED:____________



Respectfully Submitted By:

OLYMPIA LAW, P.C.

By: ___/s/Bryan Naddafi______________________
BRYAN NADDAFI, ESQ.
Nevada Bar No. 13004
9480 S. Eastern Avenue, Suite #257
Las Vegas, Nevada 89123
Telephone No. (702) 522-6450
Email: bryan@olympialawpc.com
Attorneys for Plaintiff K.D.




                                              3
